BLD-241                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2335
                                       ___________

                         IN RE: TRENTON JOHN TOMPKINS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 2-20-cv-01141)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 5, 2021
              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                             (Opinion filed: August 12, 2021)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Trenton John Tompkins, proceeding pro se and in forma pauperis, filed a petition

for a writ of mandamus. For the reasons below, we will deny the petition.

       Tompkins previously took an appeal in this Court from an order of the United

States District Court for the Western District of Pennsylvania dismissing his complaint

against an assistant public defender appointed to represent him in a criminal case. After

we notified Tompkins that we would consider whether summary action under Third

Circuit L.A.R. 27.4 and I.O.P. 10.6 was appropriate, and after Tompkins responded by

submitting argument in support of his appeal, we summarily affirmed the District Court’s

judgment. Tompkins v. Hackett, 841 Fed. App’x 367 (3d Cir. 2021) (No. 20-3590) (per

curiam).

       Within the next several weeks, Tompkins submitted a copy of the full-length brief

he had intended to file if the appeal had proceeded, a “Motion to Correct Error,” and a

Petition for Rehearing. The substantive arguments of the motion were substantially

identical to those of the petition; Tompkins essentially asked us to reconsider our

decision to decide his appeal summarily, contending that his appeal presented substantial

questions. The Clerk informed Tompkins that the brief and motion would “be placed on

this Court’s docket, but no further action will be taken on them,” because, “[e]xcept for

the appellant’s right to seek rehearing, the Court’s judgment concluded this appeal.”

Tompkins, No. 20-3590 (order entered on April 29, 2021). We then denied Tompkins’s

petition for rehearing as to both en banc and panel rehearing.

       After our mandate issued (and after Tompkins filed several other motions), he

filed a “Motion/Application for Review and Reconsideration to Clerk’s Action Pursuant

                                             2
to 3d Cir. L.A.R. 27.6.” In that motion, he argued that the Clerk should have submitted

his “Motion to Correct Error” to a panel of this Court and that his motion should have

been granted. In response, the Clerk informed Tompkins that no further action would be

taken on his submission because “[w]ith the issuance of this Court’s mandate, the Court’s

decision became final, and the Court lost any authority to alter or change its decision.”

Tompkins, No. 20-3590 (order entered on June 16, 2021). The Clerk noted that any

arguments regarding alleged error should have been made in the petition for rehearing,

that supplemental and successive petitions for rehearing are not permitted, and that any

further review must be sought in the United States Supreme Court. Id.

       A month later, Tompkins filed this petition. He requests that we consider and

grant his “Motion/Application for Review and Reconsideration to Clerk’s Action

Pursuant to 3d Cir. L.A.R. 27.6” and his “Motion to Correct Error” so that a briefing

schedule may issue in C.A. No. 20-3590.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) ‘no other adequate means [exist] to

attain the relief he desires, (2) the party’s ‘right to issuance of the writ is “clear and

indisputable,”’ and (3) ‘the writ is appropriate under the circumstances.’” Hollingsworth

v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration in original) (quoting Cheney

v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004)). Tompkins does not make the

required showing.



                                                3
       First, Tompkins has other adequate means to pursue relief. As the Clerk has

explained to him, he may seek review in the United States Supreme Court if he wishes to

challenge decisions in his appeal. See In re Briscoe, 448 F.3d 201, 211 (3d Cir. 2006)

(“[M]andamus is not a mere alternative to an appeal.”).

       Second, Tompkins has not shown that he has any clear and indisputable right to

our consideration of his “Motion to Correct Error,” which was essentially a duplicate

submission of his request for rehearing, which we denied. While he insists that we must

entertain his “Motion/Application for Review and Reconsideration to Clerk’s Action

Pursuant to 3d Cir. L.A.R. 27.6” and review and reconsider the Clerk’s decision to take

no action on the “Motion to Correct Error,” he does not have a clear and indisputable

right to our review of that order under the local rule that he cites. Local Rule 27.6

provides for review by a single judge or a panel of this Court of rulings the Clerk has

made on certain procedural motions while exercising authority that we have given her.

However, the Clerk did not make a ruling on Tompkins’ “Motion to Correct” (or his

other post-opinion filings). Instead, she informed him that his filings would not be

further considered because the appeal had concluded, except for his right to seek

rehearing. Later, she explained to him that his additional filings would not be considered

because our mandate had issued.

       Finally, Tompkins has not shown that a writ of mandamus would be an

appropriate exercise of our discretion under the circumstances. See Briscoe, 448 F.3d at

212. The substantive arguments in Tompkins’ “Motion to Correct Error” were, in all

relevant ways, identical to those included in his petition for rehearing. Court review of

                                             4
that motion would have had no effect on the disposition of his appeal. Tompkins believes

his appeal raised substantial questions. We concluded it did not and so both summarily

affirmed and denied his petition for rehearing. Revisiting this determination would not

justify the drastic remedy of mandamus.

      Accordingly, we will deny Tompkins’s petition for a writ of mandamus.




                                            5